


EXHIBIT 10.5


















Boston Scientific Corporation 2011 Long-Term Incentive Plan


Global Non-Qualified Stock Option Agreement


Month dd, yyyy








[Employee's Name]
(“Optionee”)


















































--------------------------------------------------------------------------------




EMPLOYEE COPY
PLEASE RETAIN FOR YOUR RECORDS




Boston Scientific Corporation 2011 Long-Term Incentive Plan
Global Non-Qualified Stock Option Agreement


This Global Non-Qualified Stock Option Agreement (the “Agreement”), dated [ddth]
day of [Month], [yyyy] (the “Grant Date”), is between you and Boston Scientific
Corporation, a Delaware corporation, (the “Company”) in connection with the
Non-Qualified Stock Option Award granted to you by the Company. This Agreement
sets forth the terms and conditions relating to your Stock Option pursuant to
the Boston Scientific Corporation 2011 Long-Term Incentive Plan (the “Plan”).
Capitalized terms used but not defined in this Agreement shall have the same
meaning as assigned to them in the Plan. The applicable terms and conditions of
the Plan are incorporated into and made a part of this Agreement.


1.    Grant of Stock Option. The Committee hereby grants you a Stock Option to
purchase that number of shares of Stock set forth on herein (the "Option
Shares") at the price set forth herein (the "Grant Price"). The Grant Price is
equal to the Fair Market Value of the Company's Stock on the Grant Date.


2.    Term and Vesting of Stock Option. Except as otherwise provided in Section
4 below, your Stock Option shall have a term of ten (10) years from [Month]
[dd], [yyyy] until [Month] [dd], [yyyy] (the “Expiration Date”) and shall vest
in accordance with the vesting schedule. If the Expiration Date falls on a date
on which the New York Stock Exchange is closed for trading, the Expiration Date
shall be the trading day immediately prior to the Expiration Date.


3.    Exercise of Stock Option. While this Stock Option remains exercisable, you
may exercise any vested portion of the Option Shares by delivering to the
Company or its designee, in the form and at the location specified by the
Company, notice stating your intent to exercise a specified number of Option
Shares and payment of the full Grant Price for the specified number of Option
Shares. Payment in full for the Option Shares being exercised may be paid in
such manner as the Committee may specify from time to time, in its sole
discretion, including, but not limited to the following: (a) in cash, (b) by
certified check or bank draft payable in U.S. dollars ($US) to the order of the
Company, (c) in whole or in part in shares of Stock owned by you, valued at Fair
Market Value, or (d) if available to you, via cashless exercise, by which you
deliver to your securities broker instructions to sell a sufficient number of
shares of Stock to cover the Grant Price for the Option Shares, any applicable
tax obligations and the brokerage fees and expenses associated therewith.
Notwithstanding the foregoing, if you reside in a country where the local
foreign exchange rules and regulations either preclude the remittance of
currency out of the country for purposes of paying the Grant Price for the
Option Shares being exercised, or require the Company and/or you to secure any
legal or regulatory approvals, complete any legal or regulatory filings, or
undertake any additional steps for remitting currency out of the country, the
Company may restrict the method of exercise to a form of cashless exercise
(either a cashless “sell all” exercise and/or a cashless “sell to cover”
exercise) as it shall determine in its sole discretion.


The exercise date applicable to your exercise of the specified number of Option
Shares pursuant to this Section 3 will be deemed to be the date on which the
Company receives your irrevocable commitment to exercise the Option Shares in
writing, subject to your payment in full of the Option Shares to be exercised
within 10 (ten) days of the notice of exercise of the Option Shares to be
exercised. The notice and payment in full of the Option Shares being exercised,
must be received by the Company or its designee on or prior to the last day of
the Stock Option term, as set forth in Section 2 above, except as provided in
Section 4 below.






--------------------------------------------------------------------------------




Upon the Company's determination that there has been a valid exercise of the
Option Shares, the Company shall issue certificates in accordance with the terms
of this Agreement or cause the Company's transfer agent to make the necessary
book entries for the shares of Stock subject to the exercised Option Shares.
However, the Company shall not be liable to you, your personal representative or
your successor(s)-in-interest for damages relating to any delays in issuing the
certificates or in making book entries, any loss of the certificates, or any
mistakes or errors in the issuance of the certificates or in making book
entries, or in the certificates themselves.


4.    Termination of Employment.


a.    Provided that you have remained in continuous service with the Company or
an Affiliate through the first anniversary of the Grant Date, upon termination
of your employment due to death, Disability or Retirement (as such terms are
defined in the Plan or determined under local law, as applicable), all remaining
unexercised portion(s) of your Stock Option shall immediately vest and become
exercisable by you or your appointed representative, as the case may be, until
the expiration of the term of the Stock Option or such other term as the
Committee may determine at or after grant, provided that such exercise period
does not extend beyond the original term of the Stock Option. 


b.    In the event that your employment terminates due to death prior to the
first anniversary of the Grant Date, a number of the Option Shares equal to that
percentage of year completed (based on the number of full and partial months of
employment completed in such vesting year rounded up to the nearest whole month)
prior to death shall immediately vest and become exercisable until the
expiration of the term of the Stock Option or such other term as the Committee
may determine at or after grant, provided that such exercise period does not
extend beyond the original term of the Stock Option. All remaining unvested
Option Shares shall immediately be forfeited.


c.    In the event that your employment terminates due to Disability or
Retirement prior to the first anniversary of the Grant Date, the Option Shares
shall immediately be forfeited in their entirety.


d.    Upon termination of your employment for reasons other than for Cause,
death, Disability or Retirement, you shall have the shorter of (i) one (1) year
from the date of termination and (ii) the remaining term of the Stock Option to
exercise all vested Option Shares. Immediately upon termination of your
employment for reasons other than for Cause, death, Disability or Retirement,
all unvested Option Shares shall be forfeited; provided, however, that the
Committee, in its sole discretion, may extend the exercise period and/or
accelerate vesting of any unvested Option Shares (provided that such exercise
period does not extend beyond the original term of the Stock Option). Your
termination date shall be the last day of your active service with the Company
or an Affiliate (if applicable).


e.    Immediately upon notice of termination of your employment for Cause, all
unexercised Option Shares, whether vested or unvested, shall be forfeited.


f.    The Option Shares, to the extent unexercised on the date following the end
of any period described above or the term of the Stock Option set forth above in
Section 2, shall thereupon be forfeited.


g.    Notwithstanding anything to the contrary in the Plan or the Agreement, and
for purposes of clarity, any termination of employment shall be effective as of
the date your active employment ceases and shall not be extended by any
statutory or common law notice of termination period.


h.    Any one of your permitted transferee(s) (pursuant to Section 7 below)
shall receive




--------------------------------------------------------------------------------




the rights herein granted subject to the terms and conditions of this Agreement
and any applicable Addendum. No transfer of this Stock Option shall be approved
and effected by the Administrator unless (i) the Administrator shall have been
timely furnished with written notice of such transfer and any copies of such
notice as the Committee may deem, in its sole discretion, necessary to establish
the validity of the transfer; (ii) the transferee or transferees shall have
agreed in writing to be bound by the terms and conditions of this Agreement and
any applicable Addendum; and (iii) such transfer complies with applicable laws
and regulations.


i.    If you are a resident or employed in a country that is a member of the
European Union, the grant of the Stock Option and this Agreement are intended to
comply with the age discrimination provisions of the EU Equal Treatment
Framework Directive, as implemented into local law (the “Age Discrimination
Rules”). To the extent that a court or tribunal of competent jurisdiction
determines that any provision of the Stock Option is invalid or unenforceable,
in whole or in part, under the Age Discrimination Rules, the Company, in its
sole discretion, shall have the power and authority to revise or strike such
provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under local law.


j.    If you reside or work in a country where the local foreign exchange rules
and regulations require the repatriation of sale proceeds, the Company may
require you to sell any Option Shares you acquire under the Plan within a
specified period following your termination of employment (in which case, this
Agreement shall give the Company the authority to issue sales instructions on
your behalf).


5.    Change in Control. To the extent that you have not entered into a Change
in Control Agreement with the Company and except as the Administrator (as
defined in the Plan) may otherwise determine, immediately prior to a Change in
Control (as defined in the Plan), any unvested portion of the Stock Option shall
vest and become exercisable. In addition, the Stock Option shall terminate
immediately prior to the Change in Control unless the Stock Option is exercised
coincident therewith or assumed in accordance with the immediately following
sentence. If there is a surviving or acquiring entity, the Administrator may
provide for a substitution or assumption of the Stock Option by the acquiring or
surviving entity or an affiliate thereof, on such terms as the Administrator
determines. If there is no surviving or acquiring entity, or if the
Administrator does not provide for a substitution or assumption of the Stock
Option, any unvested portion of the Stock Option shall vest and become
exercisable on a basis that gives you a reasonable opportunity to participate as
a stockholder in the Change in Control. If you have entered into a Change in
Control agreement with the Company, the Stock Option will vest according to the
provisions of the Change in Control agreement.


6.    Restrictions on Shares; Legend on Certificate. Shares of Stock issued to
you in certificate form or to your book entry account upon exercise of the Stock
Option may be restricted from transfer or sale by the Company and evidenced by
stop-transfer instructions upon your book entry account or restricted legend(s)
affixed to certificates in the form as the Company or its counsel may require
with respect to any applicable restrictions on sale or transfer.


7.    Transferability. Except as required by law, you shall not sell, transfer,
assign, pledge, gift, hypothecate or otherwise dispose of the Stock Option
granted under this Agreement other than by will or the laws of descent and
distribution or without payment of consideration to your Family Members or to
trusts or other entities for the benefit of your Family Members. During your
lifetime, the Stock Option is exercisable only by you, subject to Section 4
above.


8.    Satisfaction of Tax Obligations. Regardless of any action the Company or
the Affiliate that employs you (the “Employer”) (if applicable) takes with
respect to any or all income tax (including U.S. federal, state and local taxes
and/or non-U.S. taxes), social insurance, payroll tax, payment on account or
other tax-related withholding (“Tax-Related Items”), you acknowledge and agree
that the ultimate liability




--------------------------------------------------------------------------------




for all Tax-Related Items legally due by you is and remains your responsibility
and that the Company and/or the Employer (a) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Stock Option, including the grant of the Stock Option, the
vesting of the Stock Option, the exercise of the Stock Option, the subsequent
sale of any shares of Stock acquired upon exercise of the Stock Option and the
receipt of any dividends, and (b) do not commit to structure the terms of the
grant or any aspect of the Stock Option to reduce or eliminate your liability
for Tax-Related Items.


Prior to the delivery of shares of Stock upon exercise of the Stock Option, if
your country of residence (and/or the country of employment, if different)
requires withholding of Tax-Related Items, the Company may withhold a sufficient
whole number of shares of Stock otherwise issuable upon exercise of the Stock
Option that has an aggregate Fair Market Value sufficient to pay the minimum
Tax-Related Items required to be withheld with respect to the shares of Stock.
The cash equivalent of the shares of Stock withheld will be used to settle the
obligation to withhold the Tax-Related Items. By accepting the Stock Option, you
expressly consent to the withholding of shares of Stock as provided for
hereunder.


Alternatively, you hereby authorize the Company (on your behalf and at your
direction pursuant to this authorization) to immediately sell a sufficient whole
number of shares of Stock acquired upon exercise resulting in sale proceeds
sufficient to pay the minimum Tax-Related Items required to be withheld. You
agree to sign any agreements, forms and/or consents that reasonably may be
requested by the Company (or the Company's designated brokerage firm) to
effectuate the sale of the shares of Stock (including, without limitation, as to
the transfer of the sale proceeds to the Company to satisfy the Tax-Related
Items required to be withheld). Further, the Company or the Employer may, in its
discretion, withhold any amount necessary to pay the Tax-Related Items from your
salary or any other amounts payable to you, with no withholding of shares of
Stock or sale of shares of Stock, or may require you to submit a cash payment
equivalent to the minimum Tax-Related Items required to be withheld with respect
to the exercised Stock Option.


All other Tax-Related Items related to the Stock Option and any shares of Stock
delivered in payment thereof are your sole responsibility. In no event, shall
whole shares be withheld by or delivered to the Company in satisfaction of any
Tax-Related Items in excess of the maximum statutory tax withholding required by
law. You agree to indemnify the Company and its Affiliates against any and all
liabilities, damages, costs and expenses that the Company and its Affiliates may
hereafter incur, suffer or be required to pay with respect to the payment or
withholding of any Tax-Related Items.


The Stock Option is intended to be exempt from the requirements of Section 409A
of the U.S. Internal Revenue Code of 1986, as amended (the “Code”). The Plan and
this Agreement shall be administered and interpreted in a manner consistent with
this intent. If the Company determines that the Agreement is subject to Code
Section 409A and that it has failed to comply with the requirements of that
Section, the Company may, in its sole discretion, and without your consent,
amend this Agreement to cause it to comply with Code Section 409A or be exempt
from Code Section 409A.


9.    Repatriation and Legal/Tax Compliance Requirements. If you are a resident
or employed outside of the United States, you agree, as a condition of the Stock
Option grant, to repatriate all payments attributable to the shares of Stock
and/or cash acquired under the Plan (including, but not limited to, dividends
and any proceeds derived from the sale of the shares of Stock acquired pursuant
to the Stock Option) in accordance with local foreign exchange rules and
regulations in your country of residence (and country of employment, if
different). In addition, you agree to take any and all actions, and consent to
any and all actions taken by the Company and the Employer, as may be required to
allow the Company and the Employer to comply with local laws, rules and
regulations in your country of residence (and country of employment, if
different). Finally, you agree to take any and all actions as may be required to
comply with your personal




--------------------------------------------------------------------------------




legal and tax obligations under local laws, rules and regulations in your
country of residence (and country of employment, if different).


10.    Data Privacy. The collection, processing and transfer of your personal
data as it relates to the Stock Option is necessary for the Company's
administration of the Plan and your participation in the Plan, and your denial
and/or objection to the collection, processing and transfer of personal data may
affect your ability to participate in the Plan. As such, you voluntarily
acknowledge, consent and agree (where required under applicable law) to the
collection, use, processing and transfer of personal data as described in this
Section 10.


You understand that the Company or the Employer (if applicable) holds certain
personal information about you, including (but not limited to) your name, home
address and telephone number, date of birth, social security number or other
employee identification number, salary, nationality, job title, any shares of
Stock held in the Company, and details of all Stock Options awarded to you
(vested and unvested) for the purpose of managing and administering the Plan
(“Data”). The Data may be provided by you or collected, where lawful, from the
Company, its Affiliates or third parties, and the Company or the Employer will
process the Data for the exclusive purpose of implementing, administering and
managing your participation in the Plan. The data processing will take place
through electronic and non-electronic means according to logics and procedures
strictly correlated to the purposes for which the Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in your country of residence.


You hereby explicitly consent to the transfer of Data by the Company or the
Employer (if applicable) as necessary for the purpose of implementation,
administration and management of your participation in the Plan, and the Company
or the Employer (if applicable) may each further transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan, including but not limited to the Bank of New York Mellon
(“BNY Mellon”) or any successor or any other third party that the Company or BNY
Mellon (or its successor) may engage to assist with the administration of the
Plan from time to time. You also consent to the transfer of Data outside your
country of residence or employment (if applicable), including to the United
States. You hereby authorize (where required under applicable law) the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of Stock on your behalf to a broker or other third party with whom you
may elect to deposit any shares of Stock acquired pursuant to the Plan.


You may, at any time, exercise your rights provided under applicable personal
data protection laws, which may include the right to (a) obtain confirmation as
to the existence of the Data, (b) verify the content, origin and accuracy of the
Data, (c) request the integration, update, amendment, deletion or blockage (for
breach of applicable laws) of the Data, and (d) to oppose, for legal reasons,
the collection, processing or transfer of the Data which is not necessary or
required for the implementation, administration and/or operation of the Plan and
your participation in the Plan. You may seek to exercise these rights by
contacting your local Human Resources manager.


11.    No Rights to Continued Employment. The Stock Option granted under the
Plan and this Agreement (and any applicable Addendum to this Agreement) shall
not confer upon you any right to continue in the employ of the Company or the
Employer, and this Agreement (and any applicable Addendum to this Agreement)
shall not be construed in any way to limit the Company's (or Employer's, as the
case may be) right to terminate or change the terms of your employment (as
otherwise may be permitted under local law).


12.    Discretionary Nature of Plan. You acknowledge and agree that the Plan is
discretionary in




--------------------------------------------------------------------------------




nature and may be amended, cancelled or terminated by the Administrator, in its
sole discretion, at any time. The Stock Option granted under the Plan is a
one-time benefit and does not create any contractual or other right to receive
Stock Options or benefits in lieu of Stock Options in the future. Future Awards
under the Plan, if any, will be at the sole discretion of the Administrator,
including, but not limited to, the form and timing of the Award, the number of
shares of Stock subject to such Award, the vesting provisions and the grant
price. Any amendment, modification or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of your employment
with the Company or the Employer.


13.    Voluntary Participation in Plan. You acknowledge that your participation
in the Plan is voluntary.


14.    Extraordinary Item of Compensation. The value of the Stock Option granted
under the Plan is an extraordinary item of compensation outside the scope of
your employment (and your employment contract, if any). Any Award granted under
the Plan, including this Stock Option, is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments, and, in no event, should be considered as
compensation for, or relating in any way to, past services for the Company or
the Employer.


15.    Waiver of Entitlement to Compensation or Damages. In consideration of the
grant of the Stock Option under this Agreement, no claim or entitlement to
compensation or damages shall arise from termination of the Stock Option or
diminution in value of the shares of Stock acquired upon vesting of the Stock
Option resulting from termination of your employment by the Company or the
Employer (for any reason whatsoever and whether or not in breach of local labor
laws) and you irrevocably release the Company and the Employer from any such
claim that may arise. Notwithstanding the foregoing, if any such claim is found
by a court of competent jurisdiction to have arisen, then, by accepting this
Agreement, you will be deemed to have irrevocably waived your entitlement to
pursue such claim.


16.    Securities Laws. Upon the acquisition of any shares of Stock pursuant to
the exercise of the Stock Option, you will make or enter into such written
representations, warranties and agreements as the Company may reasonably request
in order to comply with applicable securities laws or with the Plan.


17.    Not a Public Offering. Neither the grant of the Stock Option under the
Plan nor the issuance of the underlying shares of Stock upon exercise of the
Stock Option is intended to be a public offering of securities in your country
of residence (and country of employment, if different). The Company has not
submitted any registration statement, prospectus or other filings to the local
securities authorities unless otherwise required under local law.


18.    No Advice Regarding Grant. No Employee of the Company is permitted to
advise you regarding whether you should purchase shares of Stock under the Plan.
Investment in shares of Stock involves a degree of risk. Before deciding to
purchase shares of Stock pursuant to the Stock Option, you should carefully
consider all risk factors relevant to the acquisition of shares of Stock under
the Plan, and you should carefully review all of the materials related to the
Stock Option and the Plan. You are hereby advised to consult with your own
personal tax, legal and financial advisors before taking any action related to
the Plan.


19.    Award Subject to the Plan. The Award to be made pursuant to this
Agreement is made subject to the Plan. The terms and provisions of the Plan, as
it may be amended from time to time, are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained in
this Agreement and a term or provision of the Plan, the applicable terms and
conditions of the Plan will govern and prevail. However, no amendment of the
Plan after the date hereof may adversely alter or impair the




--------------------------------------------------------------------------------




issuance of the shares of Stock to be made pursuant to this Agreement. You
hereby accept the Stock Option subject to all the terms and provisions of the
Plan and this Agreement and agree that all decisions under, and interpretations
of, the Plan and this Agreement by the Administrator, Committee or the Board
shall be final, binding and conclusive upon you and your heirs and legal
representatives.


20.    Electronic Delivery of Documents. The Company may, in its sole
discretion, deliver any documents related to the Stock Option and participation
in the Plan, or future grants of Stock Options that may be granted under the
Plan, by electronic means unless otherwise prohibited by local law. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party-designated by the Company.


21.    Language. If you are resident outside of the United States, you hereby
acknowledge and agree that it is your express intent that this Agreement and any
applicable Addendum, the Plan and all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the Stock Option, be
drawn up in English. If you have received this Agreement and any applicable
Addendum, the Plan or any other documents related to the Stock Option translated
into a language other than English, and if the meaning of the translated version
is different than the English version, the English version will control.


22.    Addendum. Notwithstanding any provision of this Agreement to the
contrary, the Stock Option shall be subject to any special terms and conditions
for your country of residence (and country of employment, if different) as are
forth in the applicable addendum to the Agreement (the “Addendum”). Further, if
you transfer your residence and/or employment to another country reflected in
the Addenda to this Agreement, the special terms and conditions for such country
will apply to you to the extent the Company determines, in its sole discretion,
that the application of such terms and conditions is necessary or advisable in
order to comply with local law or to facilitate the administration of the Plan.
Any applicable Addendum shall constitute part of this Agreement.


23.    Additional Requirements. The Administrator reserves the right to impose
other requirements on the Stock Option, any shares of Stock acquired pursuant to
the Stock Option and your participation in the Plan to the extent the
Administrator determines, in its sole discretion, that such other requirements
are necessary or advisable in order to comply with local laws or to facilitate
the administration of the Plan. Such requirements may include (but are not
limited to) requiring you to sign any agreements or undertakings that may be
necessary to accomplish the foregoing.


24.    Legal Notices. Any legal notice necessary under this Agreement shall be
addressed to the Company in care of its Secretary at the principal executive
office of the Company and to you at the address appearing in the personnel
records of the Company for you or to either party at such other address as
either party may designate in writing to the other. Any such notice shall be
deemed effective upon receipt thereof by the addressee.


25.    Choice of Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of The Commonwealth of Massachusetts
(without regard to the conflicts of laws principles) and applicable federal
laws.


26.    Conflicts.    The Stock Option granted by this Agreement and any
applicable Addendum is subject to the Plan. The terms and provisions of the Plan
as it may be amended from time to time are hereby incorporated herein by
reference. This Agreement contains terms and provisions established by the
Committee specifically for the grant described herein. Unless the Committee has
exercised its authority under the Plan to establish specific terms of an Award,
the terms of the Plan shall govern. Subject to the




--------------------------------------------------------------------------------




limitations set forth in the Plan, the Committee retains the right to alter or
modify the Stock Option granted under this Agreement as the Committee may
determine are in the best interests of the Company.


27.    Headings. The headings contained in this Agreement are for convenience
only and shall not affect the meaning or interpretation of this Agreement.


28.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the
Optionee have executed and delivered this Agreement effective as of the date and
year first above written.


Option Shares of Stock: <<XXXX>>


Grant Price: $
Vesting Schedule:


Percent of
Stock Option
Date Vested
25%
Month dd, yyyy
25%
Month dd, yyyy
25%
Month dd, yyyy
25%
Month dd, yyyy





PARTICIPANT:




Signature _____________________________
<<Employee Name>>








BOSTON SCIENTIFIC CORPORATION            
                            
                    
J. Raymond Elliott
President and Chief Executive Officer






--------------------------------------------------------------------------------




BOSTON SCIENTIFIC CORPORATION


ADDENDUM TO THE AWARD AGREEMENT
RELATING TO NON-QUALIFIED STOCK OPTIONS GRANTED
PURSUANT TO THE 2011 LONG-TERM INCENTIVE PLAN


In addition to the terms of the Plan and the Agreement, the Stock Option is
subject to the following additional terms and conditions. All defined terms
contained in this Addendum shall have the same meaning as set forth in the Plan
and the Agreement. Pursuant to Section 22 of the Agreement, if you transfer your
residence and/or employment to another country reflected in an Addendum, the
additional terms and conditions for such country (if any) will apply to you to
the extent the Company determines, in its sole discretion, that the application
of such terms and conditions is necessary or advisable in order to comply with
local law or to facilitate the administration of the Plan.


BELGIUM


1.    Acceptance of Stock Options. In order for the Stock Options to be subject
to taxation at the time of grant, you must affirmatively accept the Stock
Options in writing within 60 days of the Grant Date specified above by signing
below and returning this original executed Addendum to:
[_______________]


I hereby accept the ________ (number) Stock Options granted to me by the Company
on the Grant Date.


The undersigned acknowledges that he/she has been encouraged to discuss this
matter with a financial and/or tax advisor and that this decision is made in
full knowledge.


Employee Signature:        _______________________________


Employee Printed Name:    _______________________________


Date of Acceptance:        _______________________________


If you fail to affirmatively accept the Stock Options in writing within 60 days
of the Grant Date, the Stock Options will not be subject to taxation at the time
of grant but instead will be subject to taxation on the date you exercise the
Stock Options (or such other treatment as may apply under Belgian tax law at the
time of exercise).
2.    Undertaking for Qualifying Options. If you are accepting the Stock Options
in writing within 60 days of the Grant Date and wish to have the Stock Options
subject to a lower valuation for Belgium tax purposes pursuant to the article
43, §6 of the Belgian law of 26 March 1999, you may agree and undertake to (a)
not exercise the Stock Options before the end of the third calendar year
following the calendar year in which the Grant Date falls, and (b) not transfer
the Stock Options under any circumstances (except upon on rights your heir might
have in the Stock Options upon your death). If you wish to make this
undertaking, you must sign below and return this executed Addendum to the
address listed above by [__________].
Employee Signature:        _______________________________


Employee Printed Name:    _______________________________








--------------------------------------------------------------------------------




CANADA


Use of Previously Owned Shares. Notwithstanding any provision in Section 3 of
the Agreement or the Plan to the contrary, if you are resident in Canada, you
may not use previously-owned shares of Stock to pay the Grant Price or any
Tax-Related Items in connection with the Stock Option.


CHILE


Private Placement. In accordance with Circular 99 of 2001, from Chile's
Superintendence of Securities, the grant of the Stock Options hereunder is not
intended to be a public offering of securities in Chile but instead is intended
to be a private placement. As a private placement, the Company has not submitted
any registration statement, prospectus or other filings with the local
securities authorities, and the Plan is not subject to the supervision of the
local securities authorities.


CHINA


1.    Award Conditioned on Satisfaction of Regulatory Obligations. If you are a
national of the Peoples' Republic of China (“PRC”), the Stock Option grant is
conditioned upon the Company securing all necessary approvals from the PRC State
Administration of Foreign Exchange (“SAFE”) to permit the operation of the Plan
and the participation of PRC nationals employed by the Company or an Affiliate,
as determined by the Company in its sole discretion.


2.    Mandatory Cashless Sell-All Exercise. As permitted under Section 3 of the
Agreement and unless and until the Committee determines otherwise, the method of
exercise of the Stock Option shall be limited to mandatory cashless, sell-all
exercise.


3.    Limitations on Exercisability Following Termination of Service if Required
by Law. Notwithstanding any provision in the Agreement or Plan to the contrary,
the period during which you may exercise the Stock Option following your
termination of employment for any reason may be shortened to the extent
necessary or appropriate to comply with local laws, rules and regulations
(including, but not limited to, requirements imposed by the SAFE).


4.    Exchange Control Restrictions. You understand and agree that, if you are
subject to exchange control laws in China, you will be required immediately to
repatriate to China the proceeds from the sale of any shares of Stock acquired
under the Plan. You further understand that such repatriation of proceeds may
need to be effected through a special bank account established by the Company or
its Affiliate, and you hereby consent and agree that proceeds from the sale of
shares of Stock acquired under the Plan may be transferred to such account by
the Company on your behalf prior to being delivered to you and that no interest
shall be paid with respect to funds held in such account. The proceeds may be
paid to you in U.S. dollars or local currency at the Company's discretion. If
the proceeds are paid to you in U.S. dollars, you understand that a U.S. dollar
bank account in China must be established and maintained so that the proceeds
may be deposited into such account. If the proceeds are paid to you in local
currency, you acknowledge that the Company is under no obligation to secure any
particular exchange conversion rate and that the Company may face delays in
converting the proceeds to local currency due to exchange control restrictions.
You agree to bear any currency fluctuation risk between the time the shares of
Stock are sold and the net proceeds are converted into local currency and
distributed to you. You further agree to comply with any other requirements that
may be imposed by the Company and its Affiliates in the future in order to
facilitate compliance with exchange control requirements in China.


5.    Administration. The Company shall not be liable for any costs, fees, lost
interest or dividends or




--------------------------------------------------------------------------------




other losses you may incur or suffer resulting from the enforcement of the terms
of this Addendum or otherwise from the Company's operation and enforcement of
the Plan, the Agreement and the Award in accordance with Chinese law including,
without limitation, any applicable SAFE rules, regulations and requirements.


BY SIGNING BELOW, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE TERMS AND
CONDITIONS OF THE PLAN, YOUR AWARD AGREEMENT AND THIS ADDENDUM.


By no later than [__________], please sign and return this addendum to:
[____________].


___________________________________     ______________________________
Employee Signature                    Employee Name (Printed)


_____________________
Date


DENMARK


Treatment of Stock Option Upon Termination of Employment. Notwithstanding any
provisions in the Agreement to the contrary, the treatment of the Stock Option
upon your termination of employment shall be governed by the Act on Stock Option
in Employment Relations.


HONG KONG


IMPORTANT NOTICE/WARNING. The Agreement, the Addendum thereto for Hong Kong, and
all other materials pertaining to the Stock Option have not been reviewed by any
regulatory authority in Hong Kong. You are hereby advised to exercise caution in
relation to the offer. If you have any doubts about any of the contents of the
materials pertaining to the Stock Option, you should obtain independent
professional advice.


MALAYSIA


Stock Options Conditioned on Compliance with Filing Requirements. If you are
resident in Malaysia, the grant of the Stock Options is conditioned upon the
Company completing the requisite filings with the Securities Commission and the
Inland Revenue Board. To the extent the Company does not or is unable to satisfy
such filing requirements, your Award will be null and void, and you will not
have any claims against the Company to receive any payment or other benefits in
lieu of the Award.


MEXICO


1.    Commercial Relationship. You expressly recognize that your participation
in the Plan and the Company's grant of the Stock Option does not constitute an
employment relationship between you and the Company. You have been granted the
Stock Option as a consequence of the commercial relationship between the Company
and the Company's Affiliate in Mexico that employs you, and the Company's local
Affiliate in Mexico is your sole employer. Based on the foregoing, (a) you
expressly recognize the Plan and the benefits you may derive from your
participation in the Plan does not establish any rights between you and the
Company's Affiliate in Mexico that employs you, (b) the Plan and the benefits
you may derive from your participation in the Plan are not part of the
employment conditions and/or benefits provided by the Company's Affiliate in
Mexico that employs you, and (c) any modifications or amendments of the Plan by
the Company, or a termination of the Plan by the Company, shall not constitute a
change or impairment of the terms and conditions of your employment with the
Company's Affiliate in Mexico that employs you.


2.    Extraordinary Item of Compensation. You expressly recognize and
acknowledge that your




--------------------------------------------------------------------------------




participation in the Plan is a result of the discretionary and unilateral
decision of the Company, as well as your free and voluntary decision to
participate in the Plan in accordance with the terms and conditions of the Plan,
the Agreement and this Addendum. As such, you acknowledge and agree that the
Company may, in its sole discretion, amend and/or discontinue your participation
in the Plan at any time and without any liability. The value of this Stock
Option is an extraordinary item of compensation outside the scope of your
employment contract, if any. This Stock Option is not part of your regular or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension or
retirement benefits, or any similar payments, which are the exclusive
obligations of the Employer.


BY SIGNING BELOW, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE TERMS AND
CONDITIONS OF THE PLAN, YOUR AWARD AGREEMENT AND THIS ADDENDUM.


By no later than [__________], please sign and return this addendum to:
[____________].


___________________________________     ______________________________
Employee Signature                    Employee Name (Printed)


_____________________
Date


NETHERLANDS


Waiver of Termination Rights. As a condition to the grant of the Stock Options,
you hereby waive any and all rights to compensation or damages as a result of
the termination of employment with the Company and the Employer for any reason
whatsoever, insofar as those rights result or may result from (i) the loss or
diminution in value of such rights or entitlements under the Plan, or (ii) your
ceasing to have rights under, or ceasing to be entitled to any awards under the
Plan as a result of such termination.


PHILIPPINES


Mandatory Cashless Sell-All Exercise. As permitted under Section 3 of the
Agreement and unless and until the Committee determines otherwise, the method of
exercise of the Stock Option shall be limited to mandatory cashless, sell-all
exercise.


SINGAPORE


Private Placement. The grant of the Stock Option under the Plan is being made
pursuant to the “Qualifying Person” exemption” under section 273(1)(f) of the
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Plan has not
been lodged or registered as a prospectus with the Monetary Authority of
Singapore. You should note that the Stock Option is subject to section 257 of
the SFA and you will not be able to make (i) any subsequent sale of the shares
of Stock in Singapore or (ii) any offer of such subsequent sale of the shares of
Stock subject to the Stock Option in Singapore, unless such sale or offer is
made pursuant to the exemptions under Part XIII Division (1) Subdivision (4)
(other than section 280) of the SFA (Chapter 289, 2006 Ed.).


SOUTH AFRICA


Stock Options Conditioned on South African Reserve Bank Approval. If you are a
local national employed in South Africa, the grant of the Stock Options is
conditioned upon the Company obtaining the approval for the grant of Awards
under the Plan from the South African Reserve Bank.




--------------------------------------------------------------------------------






SPAIN


Acknowledgement of Discretionary Nature of the Plan; No Vested Rights. This
provision supplements the terms of the Agreement.


In accepting the Stock Option grant, you acknowledge that you consent to
participation in the Plan and have received a copy of the Plan.


You understand that the Company has unilaterally, gratuitously and in its sole
discretion granted Stock Options under the Plan to individuals who may be
employees of the Company or its Affiliates throughout the world. The decision is
a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
any of its Affiliates on an ongoing basis. Consequently, you understand that the
Stock Option is granted on the assumption and condition that the Stock Option
and the shares of Stock acquired upon exercise of the Stock Option shall not
become a part of any employment contract (either with the Company or any of its
Affiliates) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right whatsoever. In
addition, you understand that this grant would not be made to you but for the
assumptions and conditions referenced above; thus, you acknowledge and freely
accept that should any or all of the assumptions be mistaken or should any of
the conditions not be met for any reason, the Stock Option grant shall be null
and void.


You understand and agree that, as a condition of the Stock Option grant, your
termination of employment for any reason (including the reasons listed below)
will automatically result in the loss of the Stock Option to the extent the
Stock Option has not vested as of date the you cease active employment. In
particular, you understand and agree that any unvested Stock Option as of the
date you cease active employment and any vested portion of the Stock Option not
exercised within the post-termination exercise period set out in the Agreement
will be forfeited without entitlement to the underlying shares of Stock or to
any amount of indemnification in the event of the termination of employment by
reason of, but not limited to, resignation, disability or retirement prior to
the first anniversary of the Grant Date, disciplinary dismissal adjudged to be
with cause, disciplinary dismissal adjudged or recognized to be without cause,
individual or collective dismissal on objective grounds, whether adjudged or
recognized to be with or without cause, material modification of the terms of
employment under Article 41 of the Workers' Statute, relocation under Article 40
of the Workers' Statute, Article 50 of the Workers' Statute, unilateral
withdrawal by the Employer and under Article 10.3 of the Royal Decree 1382/1985.
You acknowledge that you have read and specifically accept the conditions
referred to in the Agreement regarding the impact of a termination of employment
on your Stock Option.


BY SIGNING BELOW, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE TERMS AND
CONDITIONS OF THE PLAN, YOUR AWARD AGREEMENT AND THIS ADDENDUM.


By no later than [__________], please sign and return this addendum to:
[____________].


___________________________________     ______________________________
Employee Signature                    Employee Name (Printed)


_____________________
Date


UNITED KINGDOM






--------------------------------------------------------------------------------




1.     Tax and Social Insurance Contribution Withholding. The following
provision shall replace Section 8 of the Agreement:


Regardless of any action the Company or the Affiliate that employs you (the
“Employer”) (if applicable) takes with respect to any or all income tax, primary
and secondary Class 1 National Insurance contributions, payroll tax or other
tax-related withholding attributable to or payable in connection with or
pursuant to the grant or exercise of any Stock Option and the acquisition of
shares of Stock, or the release or assignment of any Stock Option for
consideration, or the receipt of any other benefit in connection with the Stock
Option (“Tax-Related Items”), you acknowledge and agree that the ultimate
liability for all Tax-Related Items legally due by you is and remains your
responsibility. Furthermore, the Company and/or the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Stock Option, including the grant or
exercise of the Stock Option and the acquisition of shares of Stock, the
subsequent sale of any shares of Stock acquired upon exercise and the receipt of
any dividends; and (b) do not commit to structure the terms of the grant or any
aspect of the Stock Option to reduce or eliminate your liability for Tax-Related
Items.


As a condition of the issuance of shares of Stock upon exercise of the Stock
Option, the Company and/or the Employer shall be entitled to withhold and you
agree to pay, or make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy, all obligations of the Company and/or the Employer to
account to HM Revenue & Customs (“HMRC”) for any Tax-Related Items. In this
regard, you authorize the Company and/or the Employer to withhold all applicable
Tax-Related Items legally payable by you from any wages or other cash
compensation paid to you by the Company and/or the Employer. Alternatively, or
in addition, if permissible under local law, you authorize the Company and/or
the Employer, at its discretion and pursuant to such procedures as it may
specify from time to time, to satisfy the obligations with regard to all
Tax-Related Items legally payable by you by one or a combination of the
following: (a) withholding a sufficient number of whole shares of Stock
otherwise deliverable; (b) arranging for the sale of a sufficient number of
whole shares of Stock otherwise deliverable to you (on your behalf and at your
direction pursuant to this authorization); or (c) withholding from the proceeds
of the sale of shares of Stock acquired upon exercise of the Stock Option. If
the obligation for Tax-Related Items is satisfied by withholding a whole number
of shares of Stock as described herein, you are deemed to have been issued the
full number of shares of Stock subject to the Stock Option, notwithstanding that
a number of the shares of Stock are held back solely for the purpose of paying
the Tax-Related Items due as a result of any aspect of the Stock Option.


If, by the date on which the event giving rise to the Tax-Related Items occurs
(the "Chargeable Event"), you have relocated to another country, you acknowledge
that the Company and/or the Employer may be required to withhold or account for
Tax-Related Items in more than one country.


You also agree that the Company and the Employer may determine the amount of
Tax-Related Items to be withheld and accounted for by reference to the maximum
applicable rates, without prejudice to any right which you may have to recover
any overpayment from the relevant tax authorities. You shall pay to the Company
or the Employer any amount of Tax-Related Items that the Company or the Employer
may be required to account to HMRC with respect to the Chargeable Event that
cannot be satisfied by the means previously described. If payment or withholding
is not made within 90 days of the Chargeable Event or such other period as
required under U.K. law (the "Due Date"), you agree that the amount of any
uncollected Tax-Related Items shall (assuming you are not a director or
executive officer of the Company (within the meaning of Section 13(k) of the
U.S. Securities and Exchange Act of 1934, as amended), constitute a loan owed by
you to the Employer, effective on the Due Date. You agree that the loan will
bear interest at the then-current HMRC Official Rate and it will be immediately
due and repayable, and the Company and/or the Employer may recover it at any
time thereafter by any of the means referred to above. If any of the foregoing
methods of collection are not allowed under applicable laws or if you fail to
comply with your obligations in connection




--------------------------------------------------------------------------------




with the Tax-Related Items as described in this section, the Company may refuse
to deliver the shares of Stock acquired under the Plan.


2.     Exclusion of Claim. You acknowledge and agree that you will have no
entitlement to compensation or damages in consequence of the termination of your
employment for any reason whatsoever and whether or not in breach of contract,
insofar as such entitlement arises or may arise from your ceasing to have rights
under or to be entitled to the Award as a result of such termination, or from
the loss or diminution in value of the Award. Upon the grant of your Award, you
shall be deemed irrevocably to have waived any such entitlement.
  






